Per Curiam:

The appeal herein is dismissed (1) for the want of a properly presented federal question. Godchaux v. Estopinal, 251 U.S. 179; Rooker v. Fidelity Trust Co., 251 U.S. 114, 117; Live Oak Water Users Assn. v. Railroad Comm’n, 269 U.S. 354, 357, 358; (2) for the want of a reviewable judgment by the highest court of the State in which a decision could have been had. John v. Paullin, 231 U.S. 583, 587; Newman v. Gates, 204 U.S. 89, 95; Chesapeake & Ohio Ry. Co. v. McDonald, 214 U.S. 101; Harrington v. Holler, 111 U.S. 796; and (3) for the want of a substantial federal question, Equitable Life Assurance Society v. Brown, 187 U.S. 300, 311; Wabash R. Co. v. Flannigan, 192 U.S. 29; Roe v. Kansas, 278 U.S. 191. Mandate stayed and motion for -leave to file petition for rehearing granted January 22, 1934.